PARKS, Judge,
dissenting:
I must respectfully dissent to the Court’s determination that the evidence was sufficient to support a conviction in this case.
The Court correctly determines that the term “worth” in the context of an arson case is synonymous with the word “value” as this Court has defined it in the area of larceny. Additionally, the majority properly states that the correct measure for determining an item’s worth is its fair market value. The Court also correctly defines fair market value as the amount which a willing but not obligated buyer would pay for an item from a willing but not obligated seller. Jordon v. Peek, 268 P.2d 242, 244 (Okla.1954).
However, the Court ignores the fact that the only testimony regarding “value” did not concern fair market value, but the replacement cost. The majority then leaps to the conclusion that replacement cost equals fair market value. This ignores the fact that the purchaser of a poly-cart is not a willing buyer because the City requires residents to buy poly-carts in order to receive trash service. Therefore, under the definition adopted by the Court, further testimony would be required to establish fair market value. The prosecution was free to introduce any evidence it could gather regarding the market value of the carts. However, there is absolutely no evidence in the record which tends to prove that the replacement fee charged by the City of Wewoka bears any relationship to the fair market value of the poly-carts. Rather, it may be speculated that the fair market value of a poly-cart is less that fifty dollars ($50.00) and that the City charges a fee for delivering one of the items. It may also be speculated that the City has inflated the replacement cost of the items to discourage misuse or destruction of the poly-carts. However, appellant’s conviction cannot be premised upon speculation. The worth of the subject property is an essential element of the crime of Third Degree Arson and such worth must be established by evidence of fair market value. Because the State failed to present any evidence of the fair market value of the poly-cart, I would hold that the evidence is insufficient to sustain appellant’s conviction.